Citation Nr: 0032021	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  98-16 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) disability compensation 
benefits, in the calculated amount of $37,990.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran's DD Form 214 reflects his separation from active 
duty in June 1995 followed more than seventeen years and 
eleven months of active service.  

This matter is before the Board of Veterans' Appeals (Board) 
from decisions by the Committee on Waivers and Compromises 
(Committee) of the Milwaukee, Wisconsin Regional Office (RO).  
The Committee determined that a debt of $37,990 had been 
properly created by the veteran.  This decision was affirmed 
by the Board in a decision of August 1999.  The Board 
remanded the issue of waiver of recovery of the overpayment 
for development of the financial evidence.


REMAND

This case has returned to the Board in an unusual manner 
following a review of the case by VA's Director of 
Compensation and Pension (C&P) Service.  

In the remand of August 1999, the Board requested that prior 
to a determination on the issue of entitlement to waiver of 
recovery of an overpayment that the RO once more try to 
obtain financial information from the veteran.  Specifically, 
the Board requested that the veteran be asked to submit a 
completed Financial Status Report (VA Form 20-5655).  This 
information is required in order to properly determine under 
the principles of equity and good conscience whether a waiver 
of recovery is appropriate.  See 38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. § 1.965 (2000).

In September 1999, the RO prepared a letter expressing its 
displeasure with the Board's remand instructions.  The RO 
accurately detailed prior development where it had requested 
that the veteran complete a VA Form 20-5655 and had not 
received a timely response.  This letter was forwarded to the 
VA's Director of C&P Service for review under the provisions 
of the Veterans Benefits Administration's (VBA) "Fast 
Letter" 99-43.  In a memorandum prepared in June 2000, the 
C&P Director expressed his agreement with the RO's concerns 
and indicated that a more appropriate action would have been 
for the Board to do an "administrative referral" for the 
veteran's financial information.  The case was then forwarded 
to the Board for further review.

According to Fast Letter 99-43, if the RO suspects that the 
Board has committed error in a remand, this remand is to be 
referred to the Director of C&P Service.  If the C&P Director 
concurs, then the case is to be referred back to the Board 
for "reconsideration."  It is unclear, however, from Fast 
Letter 99-43 what statutory or regulatory provisions 
authorize such a review process of a Board remand.  Cf. 38 
U.S.C.A. § 7104(a) (West 1991).  It is axiomatic that 
jurisdiction over a matter must be established before action 
may be taken.  Marbury v. Madison, 5 U.S. (1 Cranch) 137, 
177; 2 L.Ed.60 (1803).  Title 38, United States Code, does 
not reflect that the C&P Service has jurisdiction to review 
Board decisions.

In any event, even considering the RO's concerns of September 
1999, the Board finds that its remand instructions of August 
1999 were appropriate.  The Board does not dispute the 
accuracy of the RO's factual background,.  The issue, 
however, before the Board in August 1999 was whether the 
creation of the veteran's debt was valid.  The veteran had 
strenuously argued this issue on appeal without addressing 
the subsequent issue of waiver of recovery.  Since the waiver 
issue could not be reached until the issue of creation had 
been decided, it was a perfectly legitimate "litigation 
strategy" for the veteran to have declined to submit 
financial information during the pendency of his appeal on 
the creation of the debt.  Schaper v. Derwinski, 1 Vet. App. 
430, 433-8 (1991).  Accordingly, the Board finds that it 
would be prejudicial error to adjudicate the merits of the 
waiver issue without providing the appellant an opportunity 
to submit current financial information now that the decision 
on the creation of this debt is final.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Director of the C&P Service appears to indicate that the 
Board should request the financial information directly from 
the veteran.  According to 38 C.F.R. § 20.1304(c) (2000), if 
such information is directly received by the Board it would 
require that the veteran waive his right to have this 
information considered by the agency of original 
jurisdiction.  If the appropriate waiver is not received from 
the veteran, the Board would be forced to remand the claim 
back to RO for its consideration.  Therefore, the Board finds 
that the most prudent action when considering the principle 
of judicial efficiency would be to remand this issue to the 
RO so that it could obtain and first consider the required 
evidence directly from the veteran.  See Schroeder v. West, 
212 F.3d 1265, 1270 (Fed. Cir. 2000) (The Federal Circuit 
discussed the importance of the VA not to engage in 
"piecemeal litigation").  The procedures followed in this 
case by the RO and the Director of C&P Service since August 
1999 have resulted in over a year delay in this case, without 
cognizable statutory or regulatory authority for such a 
delay.

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  See 
Veterans Claims Assistance Act of 2000 § 3, Pub. L. 106-475, 
(to be codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 
5107).  This act introduces several fundamental changes into 
VA's adjudication process, especially concerning notification 
to a veteran of the information required to complete or 
substantiate a claim.  As these procedures could not have 
been followed by the RO during the pendency of this appeal, 
and as these procedures are more favorable to the appellant 
than those previously in effect, further development is in 
order.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Finally, it is well to once again recall that the United 
States Court of Appeals for Veterans Claims (Court) held in 
Stegall v. West, 11 Vet. App. 268 (1998), that a remand by 
the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders.  The Court has repeatedly emphasized the importance 
of the Board enforcing its remand instructions as such 
enforcement is required by law and regulation.  See generally 
Bruce v. West, 11 Vet. App. 405 (1998).  Neither Fast Letter 
99-43 nor the opinions of the RO or the Director of C&P 
Service have cited to any authority that would abrogate the 
Board's judicially required enforcement of its August 1999 
remand instructions.

The Board takes this opportunity to inform the veteran and 
his representative that a completed Financial Status Report 
(VA Form 20-5655) is required to substantiate his entitlement 
to waiver of the recovery of overpayment.  Without such 
financial information, his claim will likely be denied.  The 
Board further notes that it is the veteran's responsibility 
to present and support a his claim, to include providing 
pertinent financial information.  Cf. generally, Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.")

Therefore, this case is REMANDED for the following action:

1. The RO should request that the veteran 
provide a current financial status report 
listing all monthly income, monthly 
expenses, and assets.

2. Thereafter, the RO should readjudicate 
the veteran's claim.  If the decision 
remains adverse to the veteran, the RO 
should issue a supplemental statement of 
the case (SSOC).  The SSOC must provide 
the pertinent laws and regulations, to 
include 38 U.S.C.A. § 5302 (West 1991) 
and 38 C.F.R. § 1.965 (2000), and a 
discussion of how each of the elements in 
these laws and regulations affected the 
RO's determination.  The veteran and his 
representative should be given the 
applicable time to respond to the SSOC.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


